EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Meta Financial Group, Inc. Employee Benefits Committee MetaBank Profit Sharing 401(k) Plan: We consent to the incorporation by reference in the registration statements on FormS-8 of Meta Financial Group, Inc., pertaining to the Meta Financial Group, Inc. 1995 Stock Option and Incentive Plan and the Meta Financial Group, Inc. 2002 Omnibus Incentive Plan, of our report dated April20, 2011 with respect to the statements of net assets available for benefits of the MetaBank Profit Sharing 401(k) Plan as of September30, 2010 and 2009, the related statement of changes in net assets available for benefits for the year ended September30, 2010, and the supplemental schedule of ScheduleH, line4i – schedule of assets (held at end of year) as of September30, 2010, which report appears in the September30, 2010 annual report on Form11-K of the MetaBank Profit Sharing 401(k) Plan. /s/ KPMG LLP Des Moines, Iowa April20, 2011
